Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to an amendment filed February 3rd, 2022. By the amendment claims 7-14, 18-22 and 27-28 are pending with claims 7, 10-14, 21, 22, 27, and 28 being amended, and claims 23-24 being canceled. The applicant’s amendments have overcome the 35 U.S.C. 112 rejections as outlined in the previous Office action. The amendments to the specification are accepted. The drawings filed February 3rd, 2022 are accepted.
Information Disclosure Statement
	The Information Disclosure Statement filed on January 7th, 2022 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 22 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berdelle-Hilge (US 7197376), hereafter Berdelle, further in view of Xiong et al (CN 205740175), hereafter Xiong Becher (US 11001454), and McVaugh et al. (US 20170320102), hereafter McVaugh.

With regards to claim 22, Berdelle discloses an item delivery system (Abstract), comprising: a mobile transporting device (12), provided with a bearing device (top of mobile transport device 12, not labeled separately in Fig. 6) configured to carry one or more to-be-sorted items (Col. 4, L31-35), wherein the one or more to-be-sorted items comprise road direction information, and the mobile transporting device is operative to obtain the road direction information of the one or more to- be-sorted items (Col. 3, 
Berdelle does not disclose that the mobile transport device is further provided with a first height adjustment device operative to adjust a height of the bearing device wherein the first height adjustment device is operative to adjust the height of the bearing device to match the height of a receiving end.
However, Xiong discloses that the mobile transport device is further provided with a first height adjustment device (lifting cylinder 4) operative to adjust a height of the bearing device wherein the first height adjustment device is operative to adjust the height of the bearing device to match the height of a receiving end (P0038). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add a height adjustment device as disclosed by Xiong to the mobile transport device as disclosed by Berdelle in order to be able to make use of existing sort destinations in a facility.
Berdelle and Xiong do not disclose a transfer device comprises a receiving end configured for receiving the one or more to-be-sorted items, wherein the transferring device is configured to automatically receive by the receiving end the one or more to-be-sorted items delivered carried by the mobile transporting device, and transfer the received one or more to-be-sorted items to a destination;
However Becher discloses a transfer device (10) comprises a receiving end configured for receiving the one or more to-be-sorted items (P0041, L3-4), wherein the transferring device is configured to automatically receive by the receiving end the one or more to-be-sorted items carried by a sorter (23), and transfer the received one or more to-be-sorted items to a destination (P043, L9-11). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to substitute the casing towers disclosed by Berdelle with the transfer device as disclosed by Becher, depending on spatial limitations (MPEP 2143.I.B). 
Berdelle, Xiong and Becher do not disclose a server communicatively connected to at least one of the mobile transporting device and the transferring device.


With regards to claim 27, Berdelle, Xiong, Becher and McVaugh disclose all the elements of claim 22 as outlined above. Claim 27 only recites an intended use for the components of claim 22 and therefore is given no patentable weight (MPEP 2114.II). 

With regards to claim 28, Berdelle, Xiong, Becher and McVaugh disclose all the elements of claim 22 as outlined above. Berdelle, Xiong, and McVaugh do not disclose wherein the transferring device comprises a second height adjustment device operative to adjust the height of the receiving end, wherein the transferring device is configured to obtain from a server a height of a bearing device of the mobile transporting device and control the second height adjustment device to adjust the receiving end to a second preset height, the second preset height matching the height of the bearing device of the mobile transporting device.
However, Becher discloses wherein the transferring device comprises a second height adjustment device operative to adjust the height of the receiving end, wherein the transferring device is configured to obtain from a server a height of a bearing device of the mobile transporting device and control the second height adjustment device to adjust the receiving end to a second preset height, the second preset height matching the height of the bearing device of the mobile transporting device (control unit 36, changes height of transfer device from an upper position Ho and a lower position Hu). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to have the transfer device have a height adjustment device as disclosed by Becher, in order to reduce downtime, by 

Response to Arguments
	The applicant’s arguments with regards to the sorting area of Berdelle not being in the center are found persuasive. Allowable subject matter has been indicated below. The applicant is advised that only claim 21 was indicated as allowable in the previous Office action, not claim 23 as remarked by the applicant.  
Allowable Subject Matter
	Claims 7-14, and 18-20 would be allowable.

Independent claims 7 and 12 would be allowable for reciting a sorting area layout, comprising an item collecting area located in a center of the sorting area and logical partitions around the item collecting area. The closest prior art of Berdelle discloses a sorting system with transport vehicles (Abstract), but the item collecting area is not in the center. There is no teaching or suggestion in the prior art that would render the particular configuration recited in the instant invention obvious to a person with ordinary skill in the art before the effective filing date of the invention.  

Claims 8-14, and 18-21 would be allowable by virtue of their dependencies. 

Conclusion
THIS ACTION IS MADE FINAL as necessitated by amendment.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653